Order entered August 25, 2020




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                   No. 05-20-00063-CV

    MOSHE FELDHENDLER AND LEAH FELDHENDLER, Appellants

                                          V.

 JULIE BLASNIK AND ALL OCCUPANTS 6608 CRESTLAND AVENUE
                DALLAS, TEXAS 75252, Appellee

                On Appeal from the County Court at Law No. 1
                            Collin County, Texas
                    Trial Court Cause No. 001-02486-2019

                                        ORDER

      Before the Court is court reporter Thomas Mullins’s request for extension of

time to file a supplemental reporter’s record due August 24, 2020. Mr. Mullins

explains the extension is necessary, in part, because he has not received payment

for the record from the parties.

      We GRANT the request and ORDER either the supplemental reporter’s

record or written verification of non-payment be filed no later than September 8,

2020. We caution the parties that the appeal will be submitted on the current
record should the Court receive verification of non-payment. See TEX. R. APP. P.

37.3(c).



                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE